Title: Bartholomew Dandridge, Jr., to Auguste de Grasse, 29 January 1794
From: Dandridge, Bartholomew Jr.
To: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de (marquis de Tilly)


          
            Sir,
            Philada Jany 29. 1794
          
          The President of the United States has been made acquainted, by a letter from you, with
            the situation in which you &, your family are at Charleston.
            Such representations are daily made to him from various parts of the United States, by
            your Countrymen, in the same unfortunate predicament with yourself. No man feels more
            for your distresses than the President, nor is any one more willing to contribute to
            their alleviation, than he is. In fact, he has done this as far or perhaps further, than
            the resources of which he is possessed wou’d strictly justify—having no public fund
            which he is authorised to apply to these objects, his private purse is inadequate to
            satisfy the deplorable cases which are brought before him by letters and otherwise, for
              relief. The subject has been laid before the Legislature of
            the U.S. now in Session here; & it is expected they will appropriate a sum for the
            immediate relief, in some degree, of the necessities of the unfortunate fugitives from
            St Domingo. Shou’d an Act be passed to this effect, it is hoped that your case, among
            others, will be embraced thereby. The President directs me to
            assure you, Sir, that it is not from a want of inclination to serve you, or of sympathy
            for your accumulated distresses, that he gives you this answer, but from his real
            inability to afford you relief. I am Sir &c.
          
            Bw: Dandridge. S.P. U. States.
          
        